DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 17, 2021 has been entered. Claims 1-9, 11-19, 21 and 22 remain pending in the application. 
The amendments to claims 3 and 6 have successfully overcome the rejection thereof under 35 USC 112(b). Accordingly, the rejections of claims 3 and 6 under 35 USC 112(b) have been withdrawn.
	Note that claims 1-20 have been amended to replace the term “cold air accumulation agent” with “phase change material”. Accordingly, claims 1-20 are no longer interpreted under 35 USC 112(f). However, new claims 21 and 22 do include the term “cold air accumulation agent”. For the reasons provided in the non-final Office action, claims 21 and 22 are being interpreted under 35 USC 112(f). See “Response to Arguments” below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,522,216 to Park et al., hereinafter referred to as Park, in view of US 3,451,904 to Boehmer et al., hereinafter referred to as Boehmer.
In reference to claim 1, Park as modified by Boehmer disclose the claimed invention.
Park discloses a refrigerator, see figure 6c, comprising: 
a cabinet (40) including an inner case (44, inner liner) forming a storing chamber, an outer case (42) surrounding the inner case and a cabinet insulator (146) disposed between the inner case and the outer case; 
a door (522) provided at the cabinet, the door to open the storing chamber;
 a thermoelectric element module (90) provided at a wall (the door is considered a wall of the chamber) of the storing chamber and including a heat-absorbing sink (102) and a heat-dissipating sink; 
a supply duct (see annotated reference below) provided at the inner case, the supply duct to discharge cold air heat- exchanged in the heat-absorbing sink to the storing chamber;
 a cold air circulation fan (82) provided at a side of the heat-absorbing sink (102), the cold air circulation fan to blow the cold air in the storing chamber towards the heat-absorbing sink;
a phase change material (112) provided in the supply duct, the phase change material to be cooled by the cold air flowing through the supply duct, 

 a heat dissipation fan (100) provided in the heat dissipation duct, the heat dissipation fan to force external air to flow in the heat dissipation duct, 
wherein the cabinet includes a top wall, a bottom wall and a rear wall.



    PNG
    media_image1.png
    285
    610
    media_image1.png
    Greyscale


Park fails to disclose  wherein the cold air circulation fan is disposed at the rear wall, and the heat dissipation fan is disposed at a first joint of the top wall and the rear wall or a second joint of the bottom wall and the rear wall.
It is noted that Park discloses the ability to locate the cooling system on various places in the cabinet is an important feature depending on the specific application in which the resulting refrigerator will be used, see column 8 lines 18-20. In figure 3c, Park explicitly discloses that the cooling system (70, which includes the air circulating fan (72)) can be installed in the back of the refrigerator but fails to explicitly disclose how the 
With respect to the limitation of the heat dissipation fan is disposed at a first joint of the top wall and the rear wall or a second joint of the bottom wall and the rear wall, Boehmer teaches that in the art of TEC cooled refrigerating compartments, that it is a known method to dissipate the heat from the TEC by providing the heat dissipation fan (26) is disposed at a second joint of the bottom wall (20)and the rear wall (vertical portion of 11). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park by Boehmer such that the heat dissipation fan is disposed at a second joint of the bottom wall and the rear wall since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of moving the air around the corner and reduce noise caused by air turning the corner of the dissipation duct.
In reference to claim 6, Park as modified by Boehmer disclose the claimed invention.
Park discloses the supply duct includes first and second channels in which the cold air flows  (longitudinal passageways as described in column 8 lines 59-67) and divided by the phase change material.
In reference to claim 18, Park as modified by Boehmer disclose the claimed invention
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Boehmer  and in further view of JP7-218083 to Takeda, hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 11,  Park, Boehmer, and Takeda disclose the claimed invention.
Park as modified supra fails to disclose the heat dissipation duct is disposed to surround the supply duct. It is noted that Park discloses the ability to locate the cooling system on various places in the cabinet is an important feature depending on the specific application in which the resulting refrigerator will be used, see column 8 lines 18-20. In figure 3c, Park explicitly discloses that the cooling system can be installed in the back of the refrigerator but fails to explicitly disclose how the heat is dissipated when the TEC is in this arrangement. Takeda teaches that in the art of TEC refrigerated cabinets, that it is known to place the TEC cooler (15) on the back wall of the cabinet and when doing so, including a heat dissipation duct is disposed to surround the cold supply 14, 30, etc, see figure 1. This is strong evidence that modifying Park as claimed would produce predictable result (e.g. dissipate heat from a TEC located on the back wall of the refrigerator). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park by Takeda such that the TEC is located on the back wall of the refrigerator and include a heat dissipation duct of Takeda which would result in the heat dissipation duct is disposed to surround the supply duct since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of 
In reference to claim 12,  Park and Takeda disclose the claimed invention.
Park fails to disclose the heat dissipation duct includes: 
a first heat dissipation duct disposed at a rear portion of the cabinet insulator and having the heat-dissipating sink therein; 
a second heat dissipation duct extending forward from a upper portion of the first heat dissipation duct and having a first inlet for introducing or discharging the external air; and 
a third heat dissipation duct extending forward from a lower portion of the first heat dissipation duct and having a second inlet for introducing or discharging the external air.
It is noted that Park discloses the ability to locate the cooling system on various places in the cabinet is an important feature depending on the specific application in which the resulting refrigerator will be used, see column 8 lines 18-20. In figure 3c, Park explicitly discloses that the cooling system can be installed in the back of the refrigerator but fails to explicitly disclose how the heat is dissipated when the TEC is in this arrangement. Takeda teaches that in the art of TEC refrigerated cabinets, that it is known to a first heat dissipation duct (19a) disposed at a rear portion of the cabinet  and having the heat-dissipating sink (16) therein, a second heat dissipation duct (19b) extending forward from a upper portion of the first heat dissipation duct (19a) and having a first inlet (21) for introducing or discharging the external air; and a third heat dissipation duct (19 bottom) extending forward from a lower portion of the first heat dissipation duct (19a) and having a second inlet (20) for introducing or discharging the external air. This is strong evidence that modifying Park as claimed would produce predictable result (e.g. dissipate heat from a TEC located on the back wall of the refrigerator). Accordingly, it 
In reference to claim 13,  Park, Boehmer,  and Takeda disclose the claimed invention.
Takeda teaches a first inlet grill disposed over the door (12) and communicating with the first inlet (21) of the second heat dissipation duct; and a second inlet grill disposed under the door (12) and communicating with the second inlet (20) of the third heat dissipation duct. Accordingly, when modifying Park by Takeda as provided supra, the modification would also include the first and second inlet grills as claimed.
In reference to claim 14,  Park, Boehmer,  and Takeda disclose the claimed invention.
Takeda teaches a plurality of guide ribs disposed at the first inlet grill (21) and the second inlet grill (20) and extending at an angle downward with respect to a horizontal axis; and an inlet hole disposed between the plurality of guide rib, see figure 1 and 2. Accordingly, when modifying Park by Takeda as provided supra, the modification would also include the guide ribs as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Boehmer  and in further view of US 2011/0315783 to Baker et al., hereinafter referred to as Baker.
In reference to claim 19,  Park, Boehmer,  and Baker disclose the claimed invention.
Park teaches a shelf (64)  disposed in the storing chamber, see figure 2 but fails to disclose a shelf phase change material disposed in the shelf.
Baker teaches that in the art of refrigerated chambers, that it is a known method to provide a shelf (2) with a shelf phase change material (72g) disposed in the shelf, see figure 7. Baker teaches that this allows cooled items to be located adjacent the PCM material [0039]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Parker by Baker such that a shelf phase change material disposed in the shelf since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a cooling element immediately adjacent the material to be cooled.

Allowable Subject Matter
Claims 2-5, 7- 9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.

Response to Arguments
Applicant’s arguments, see page 10, filed February 17, 2021 with respect to the rejection(s) of claim(s) 1 under Park have been fully considered and are persuasive.  Therefore, Boehmer.
With respect to Applicant’s arguments regarding the interpretation of the “cold air accumulation agent” under 35 USC 112(f), that “cold air accumulation agent” connote sufficient definite structures to one skilled in the art, this argument is respectfully not found persuasive. There is no evidence of record to show that one skilled in the art would recognize the cold air accumulation agent to denote sufficient structure. Further, there is no definition in the dictionary for the term “cold air accumulation agent”, and when googling the term “cold air accumulation agent” the single hit that is returned is a reference to the instant application. In all of the documents listed on the internet, the present application is the only source for the term “cold air accumulation agent”. This is strong evidence that the term does not connote sufficient structure to one skilled in the art. As such, the interpretation of “cold air accumulation agent” under 35 USC 112(f) is considered proper and remains for claims 21 and 22 which still include the term. Note that claims 1-20 have been amended to remove the term and as such, these claims are no longer interpreted under 35 USC 112(f).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763